18-13374-mew          Doc 639        Filed 11/27/19 Entered 11/27/19 16:41:33                       Main Document
                                                 Pg 1 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                                                        Chapter 11

 AEGEAN MARINE PETROLEUM NETWORK                                               Case No. 18-13374 (MEW)
 INC., et al.
                                                                               (Jointly Administered)
                                        1
                             Debtors.




             DELOITTE & TOUCHE LLP’S OPPOSITION TO APPLICATION
           BY THE AEGEAN LITIGATION TRUST FOR ENTRY OF AN ORDER
          PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2004
             AUTHORIZING EXAMINATION AND RELATED DISCOVERY




                                                                 William R. Maguire
                                                                 Kenneth M. Katz
                                                                 Jeffrey S. Margolin
                                                                 HUGHES HUBBARD & REED LLP
                                                                 One Battery Park Plaza
                                                                 New York, New York 10004
                                                                 Telephone: (212) 837-6000

                                                                 Attorneys for Deloitte & Touche LLP




1.   Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
     digits of each Debtor’s tax identification, registration, or like numbers is not provided herein. A complete list of
     such information may be obtained on the website of the Debtors’ claims and noticing agent at
     http://dm.epiq11.com/aegean.
18-13374-mew              Doc 639          Filed 11/27/19 Entered 11/27/19 16:41:33                                  Main Document
                                                       Pg 2 of 7



                                                  TABLE OF CONTENTS



ARGUMENT ...................................................................................................................................1

     I.         The Application Should Be Denied ..............................................................................1

     II.        The Application Should Be Limited to Information Reasonably Related to Aegean....1

CONCLUSION ................................................................................................................................3




                                                                     i
18-13374-mew           Doc 639        Filed 11/27/19 Entered 11/27/19 16:41:33                          Main Document
                                                  Pg 3 of 7



                                          TABLE OF AUTHORITIES

Cases                                                                                                             Page(s)

In re Coffee Cupboard, Inc., 128 B.R. 509 (Bankr. E.D.N.Y. 1991) ..............................................2

In re Mathews, No. 18-MC-153-LPS, 2018 WL 5024167 (D. Del. Oct. 17, 2018) ........................2

In re SunEdison, Inc., 562 B.R. 243 (Bankr. S.D.N.Y. 2017) .........................................................2

In re Texaco Inc., 79 B.R. 551 (Bankr. S.D.N.Y. 1987)..................................................................2

Statutes and Rules

Federal Rule of Bankruptcy Procedure 2004 ...............................................................................1, 2




                                                             ii
18-13374-mew       Doc 639      Filed 11/27/19 Entered 11/27/19 16:41:33              Main Document
                                            Pg 4 of 7



               Deloitte & Touche LLP (“Deloitte U.S.”) respectfully submits this memorandum

of law in opposition to the Application by the Aegean Litigation Trust (the “Trust”) for Entry of

an Order Pursuant to Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 2004

Authorizing Examination and Related Discovery of Deloitte (ECF No. 616, the “Application”).

                                           ARGUMENT

I.     The Application Should Be Denied

       1.      Deloitte U.S. joins in the arguments submitted by other firms opposing

Applications by the Trust to take Bankruptcy Rule 2004 discovery, and does not repeat those

arguments here. See Oppositions dated November 27, 2019, submitted by:

PricewaterhouseCoopers LLP (at Sections I and II); PricewaterhouseCoopers International

Limited (at Sections I and II); and Deloitte Certified Public Accountants, S.A. f/k/a Deloitte

Hadjipavlou Sofianos & Cambanis S.A. (at Section II).

II.    The Application Should Be Limited to Information Reasonably Related to Aegean

       2.      In the event that the Court were to grant the Application, Deloitte U.S. writes

separately to preserve its objections to the requests, including, in particular, that they are

overbroad and seek information that has no connection to Aegean Marine Petroleum Network

Inc. (“Aegean”) or any audits of Aegean.

       3.      The Application acknowledges that Deloitte U.S. did not perform the Aegean

audits, which were performed by two Greek firms—Deloitte Certified Public Accountants, S.A.

f/k/a Deloitte Hadjipavlou Sofianos & Cambanis S.A., and PricewaterhouseCoopers S.A.

Although the Application purports to seek information about the Aegean audits (Application at

2), its proposed requests seek broad discovery that is not even limited to Aegean. (See ECF No.

616-3, Application Ex. 3 at 9-10 (Request Nos. 9-12, 17, 18); ECF No. 616-4, Application Ex. 4

at 3-4 (Topics for Examination 3-6, 8-12).) And although the Trust claims to be investigating the
18-13374-mew       Doc 639     Filed 11/27/19 Entered 11/27/19 16:41:33             Main Document
                                           Pg 5 of 7



2015–2017 time period, its proposed document requests go back to 2013, (ECF No. 616-3,

Application Ex. 3 at 4 (Instruction No. 1)), as do six of its proposed deposition topics, and seven

topics contain no date restriction whatsoever. (ECF No. 616-4, Application Ex. 4 at 3 (Topics

for Examination 1-13).) The Application provides no cause for such sweeping requests.

       4.      “The party seeking [Bankruptcy] Rule 2004 discovery has the burden to show

good cause for the examination it seeks, and relief lies within the sound discretion of the

Bankruptcy Court.” In re SunEdison, Inc., 562 B.R. 243, 249 (Bankr. S.D.N.Y. 2017) (denying

requested discovery to the extent that it did not reasonably relate to the debtors’ cases); see also

In re Texaco Inc., 79 B.R. 551, 553 (Bankr. S.D.N.Y. 1987) (Bankruptcy Rule 2004 examination

is “not limitless; the examination should not be so broad as to be more disruptive and costly to

the debtor than beneficial to the creditor.”); In re Coffee Cupboard, Inc., 128 B.R. 509, 514, 516

(Bankr. E.D.N.Y. 1991) (“The examination of a witness about matters having no relationship or

no effect on the administration of an estate is improper”, and limiting related document

requests); In re Mathews, No. 18-MC-153-LPS, 2018 WL 5024167, at *2 (D. Del. Oct. 17, 2018)

(finding that “sweeping requests for . . . an extensive examination impose burdens and expense

that are not warranted under the circumstances”).

       5.      Accordingly, if the Court were to permit the Trust to proceed with Bankruptcy

Rule 2004 discovery, any such discovery should be subject to reasonable limits and the

resolution of Deloitte U.S.’s objections.




                                                  2
18-13374-mew      Doc 639      Filed 11/27/19 Entered 11/27/19 16:41:33             Main Document
                                           Pg 6 of 7




                                         CONCLUSION

               For the foregoing reasons, the Court should deny the Application and

alternatively, in the event that the requested discovery were to be allowed, Deloitte U.S. should

be permitted to object to individual requests, and the parties should be required to set reasonable

limits on the proposed discovery, including, in particular, that the requests be limited to

information concerning the 2015–2017 Aegean audits.

Dated: New York, New York
       November 27, 2019

                                                      Respectfully submitted,

                                                      HUGHES HUBBARD & REED LLP

                                                      By:       /s/ William R. Maguire
                                                            William R. Maguire
                                                            Kenneth M. Katz
                                                            Jeffrey S. Margolin
                                                            HUGHES HUBBARD & REED LLP
                                                            One Battery Park Plaza
                                                            New York, New York 10004
                                                            Telephone: (212) 837-6000

                                                            Attorneys for Deloitte & Touche LLP




                                                  3
18-13374-mew       Doc 639     Filed 11/27/19 Entered 11/27/19 16:41:33             Main Document
                                           Pg 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that I am over the age of 18 and not a party to this action and that on the

27th day of November 2019, I caused a true and correct copy of Deloitte & Touche LLP’s

Opposition to Application by the Aegean Litigation Trust for Entry of an Order Pursuant to

Federal Rule of Bankruptcy Procedure 2004 Authorizing Examination and Related Discovery to

be served via email and first-class mail on the parties listed below, in addition to those parties

receiving electronic notification through the ECF filing system.

       I further certify under penalty of perjury that the foregoing is true and correct.

 D. Farrington Yates                                Brian S. Masumoto
 Kobre & Kim LLP                                    Andrew Velez-Rivera
 800 Third Avenue                                   Office of the United States Trustee
 New York, New York 10022                           201 Varick Street, Suite 1006
 Tel.: (212) 488-1200                               New York, New York 10014
 Email: farrington.yates@kobrekim.com
                                                    United States Trustee for the Southern
 Counsel to Peter Kravitz, as the                   District of New York
 Litigation Trustee for the Aegean Litigation
 Trust




Dated: November 27, 2019
       New York, New York

                                                      By: /s/ Grace E. Ha
                                                         Grace E. Ha
